                  IN THE DISTRICT COURT OF THE UNITED STATES
                      FOR THE MIDDLE DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

MAURICE CRITTEN,                              )
                                              )
            Plaintiff,                        )
                                              )
    v.                                        )   CIVIL ACTION NO. 1:19-CV-980-RAH
                                              )
HOUSTON COUNTY, et al.,                       )
                                              )
            Defendants.                       )

                                            ORDER

         On January 16, 2020, the Magistrate Judge entered a Recommendation (Doc. #6)

to which no timely objections have been filed. After an independent review of the file

and upon consideration of the Recommendation, it is ORDERED that:

         1. The Recommendation of the Magistrate Judge is ADOPTED.

         2. This case is DISMISSED without prejudice for Plaintiff’s failure to provide a

current address as ordered by this court.

         A separate Final Judgment will be entered.

         DONE, this 5th day of February, 2020.


                                           /s/ R. Austin Huffaker, Jr.
                                    R. AUSTIN HUFFAKER, JR.
                                    UNITED STATES DISTRICT JUDGE
